DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 29 June 2021, in which claims 8, 10, 13, and 14 were amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robins (US 7,581,749).  Robins discloses an airbag cushion assembly, comprising:
an elongated airbag cushion (#22) extending along an elongated axis (axis extending along A-pillar; figure 1)
a release mechanism (fastener #34) configured to release a vehicle structure (A-pillar trim panel #12, support structure #50) adjacent to the elongated airbag cushion (#22) during deployment, the release mechanism having a locked configuration (figure 2) and a released configuration (figure 5), wherein in the locked configuration a first element (enlarged end #58 of body portion #54) of the 
wherein the elongated airbag cushion (#22) comprises a curtain airbag cushion (figures 5, 6).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isayama et al. (US 8,360,463).  Isayama et al. discloses an airbag cushion assembly, comprising:
an elongated airbag cushion (#12) extending along an elongated axis (axis extending along substantially front to rear direction; figures 1, 2, 7A, 7B)
a release mechanism (including engagement part #27 and engaged part #41) configured to release a vehicle structure (main body #22 and garnish lid #23 of pillar garnish #10, rear pillar) adjacent to the elongated airbag cushion (#12) during deployment, the release mechanism having a locked configuration (figure 5) and a released configuration (figures 7A, 7B), wherein in the locked configuration a first element (engagement part #27) of the release mechanism is secured to a second element (engaged part #41) of the release mechanism to secure the elongated airbag cushion within the vehicle structure (figure 5), wherein in the released configuration the first element of the release mechanism can be separated from the second element of the release mechanism to allow the vehicle structure to open and allow the elongated airbag cushion to deploy (figures 7A, 7B), and wherein the release mechanism is configured to use a direct force from 
wherein the elongated airbag cushion (#12) comprises a curtain airbag cushion (curtain airbag referenced throughout specification).

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claim(s) 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses releasable mechanisms and curtain airbags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616